Title: To James Madison from Ebenezer Stevens, 18 July 1803
From: Stevens, Ebenezer
To: Madison, James


Sir,
New York July 18th. 1803.
I am advised by Mr. Cotton that he is now about making a claim on Government for certain allowances which he thinks himself entitled to, in consequence of detention &c: of Ship Anna Maria. I had the honor of making to you a communication under date of 22nd. June 1802. then saying that Mr. C, intended this claim & in reply to a suggestion, which I then made of having it left to the decission of the Gentlemen who first adjusted the rate of freight. You observed under date of June. 28th. 1802., that the arrangement met your approbation, & authorised me to take measures for carrying the same into effect—which I delayed doing at that time, as Mr. Cotton was then expecting certain documents, to establish a farther claim, in consequence of the Anna Maria’s having been taken up for a Voyage, on Acct. of the Bey of Tunis, and which it appeared, desirable to have adjusted at the same time, the necessary documents Mr. C. is now about obtaining since Mr. Eatons arrival, & therefore at this time, pursues his former claim, the particulars of the same, will be lain before you by him. How far they will admit of a demand the Charter Party of this Vessel, with the communications that I have made, I think will enable you to decide, but should you determine to adjust this, in your own Office with Mr. C. and will give me the items of his claim, I shall make the relative observations—or if it should appear adviseable, for you to confirm your instructions of 28th. June 1802. I will take the necessary measures for obtaining an award. I must presume that the claim of Mr. C. cannot strictly be made from any default, which the Charter Party did not admit of.
But at the same time am fully of opinion that an allowance should be made him in consideration of the very low freight of this Vessel, which on a comparison with the others I think will be found 20 ⅌Ct. less. I have the honor to be Sir, Very Respectfully Yr. Obt. Sevt.
Ebenr Stevens
 

   
   RC (DNA: RG 59, ML).



   
   For Daniel Cotton’s claim, see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 322, 337–41.



   
   Letter not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:347.


